Citation Nr: 0932366	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  02-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than October 9, 
1995, for the assignment of a 40 percent evaluation for 
lumbar disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from December 1976 to February 
1990.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 decision by 
the RO which assigned an increased evaluation to 40 percent 
for the Veteran's low back disability.  A videoconference 
hearing before the undersigned acting Veterans' Law Judge was 
held in January 2007.  The Board remanded the appeal for 
additional development in April 2007 and November 2008.  

By rating action in January 2009, the RO denied the claim of 
clear and unmistakable error (CUE) in the August 1990 rating 
decision which, in part, granted service connection for 
chronic low back strain and assigned a 10 percent evaluation; 
effective from February 16, 1990.  The Veteran and his 
representative were notified of this decision and did not 
appeal.  


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal from the August 
1990 rating decision which, in part, granted service 
connection for low back strain and assigned a 10 percent 
evaluation, effective from February 16, 1990, the day 
following discharge from service.  

2.  A formal claim for an increased rating for low back 
strain was received in August 1996.  

3.  By rating action in December 1999, the RO assigned an 
increased rating to 40 percent for low back strain with 
degenerative disc disease; effective from October 9, 1995.  

4.  The earliest effective date for an increased evaluation 
to 40 percent for low back strain with degenerative disc 
disease is October 9, 1995, the date of a private treatment 
report showing increased disability within one year of 
receipt of a formal claim for increase.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 9, 
1995, for the assignment of a 40 percent evaluation for low 
back strain with degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5110, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1(p), 3.155(a), (c), 3.157, 3.158, 3.159, 3.400(o) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board notes that the Veteran was not provided 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
prior to the RO's initial adjudication of the issue on appeal 
in the December 1999 rating decision.  Nonetheless, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
once service connection is granted the claim is substantiated 
and further notice as to the effective date element is not 
required.  Therefore, since a 40 percent rating for lumbar 
disc disease has been established and the Veteran is seeking 
an earlier effective date for the award, further notice 
regarding the effective date is not required.  Id.

Despite this lack of obligation to provide the Veteran with 
notice in compliance with 38 U.S.C.A. § 5103(a), the Board 
nonetheless finds that even if VA had such an obligation and 
failed to do so that such procedural defect does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the October 1996, February 2001, and March 2005 
letters as well as from reading the December 1999 rating 
decisions, the April 2002 statement of the case, and the May 
2006, July 2008, and January 2009 supplemental statements of 
the case.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 
3654 (U.S. June 16, 2008) (No. 07-1209); rev'd, Shinseki v. 
Sanders, 566 U.S. ____ (2009).  Furthermore, to the extent 
that notice provided was defective, the Board nevertheless 
concludes that any deficiency in the notice did not 
compromise the essential fairness of the appeals process.  
Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
files all identified and available records.  In addition, the 
claimant was afforded an opportunity to testify at a personal 
hearing before the undersigned in January 2007. 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2008).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2008).  

With regard to the terms "application" or "claim," the 
Board notes that once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) 
(2008); see also 38 C.F.R. § 3.155(a) (2008).  

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

VA regulations provide that a determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected 
within one year of the date that notice of the determination 
is mailed to the claimant.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

Factual Background

By rating action in August 1990, the RO, in part, granted 
service connection for chronic low back strain and assigned a 
10 percent evaluation, effective from February 16, 1990, the 
day follow service separation.  38 C.F.R. § 3.400(b)(2).  A 
notice of disagreement was received in August 1990, and a 
statement of the case was promulgated in September 1990.  In 
November 1990, the RO granted the Veteran's requested for a 
90 day extension to file his substantive appeal.  The Veteran 
was also informed that he needed to complete his substantive 
appeal by September 17, 1991.  Following receipt of 
additional VA treatment records, the RO promulgated an SSOC 
in January 1991.  The attached cover letter informed the 
Veteran that if a substantive appeal concerning the issue in 
the SSOC had been file, no further response was necessary, 
and that his appeal would be placed on the docket of the 
Board for review after 60 days.  

In March 1991, the Veteran filed a claim of service 
connection for a list of additional disabilities.  By rating 
action in August 1991, the RO, in part, denied an increased 
rating for the Veteran's low back disability.  By letter 
dated in September 1991, the Veteran and his representative 
were notified of this decision and did not appeal.  

By letter dated January 29, 1992, the RO advised the Veteran 
that the cover letter to the SSOC sent to him in January 
1991, indicated, among other things, that his appeal (for an 
increased rating for his low back disability) would be 
forwarded to the Board for appellate review even if he took 
no further action.  However, that information was incorrect, 
as the Veteran had never submitted a substantive appeal and, 
therefore, had never perfected an appeal.  The Veteran was 
informed that because he was given erroneous information 
regarding his claim for an increased rating for his low back 
disability in the January 1991 letter, he was being given an 
additional 60 days to submit a substantive appeal if he 
wished to continue his appeal.  The letter emphasized that 
the Veteran should not delay submitting his appeal, and 
included another VA Form 9.  No further correspondence was 
received from the Veteran within 60 days of the January 1992 
notice letter.  

In a letter received April 10, 1992, the Veteran requested 
service connection for left foot problems and for an 
increased (and separate) rating for right tarsal tunnel 
syndrome.  The letter did not include any reference to the 
Veteran's low back disability.  

By rating action in January 1993, service connection was 
established for left tarsal tunnel syndrome, rated 
noncompensably disabling and continued the 10 percent 
evaluation for plantar fasciitis with status post tarsal 
tunnel release of the right foot.  

The evidentiary record showed that the Veteran filed a notice 
of disagreement with the January 1993 rating decision 
concerning his bilateral foot disabilities, and an SOC was 
promulgated in March 1993.  In April 1993, the RO granted the 
Veteran's March 1993 request for an extension to file a 
substantive appeal to the January 1993 rating decision.  The 
letter advised the Veteran that he had until January 25, 
1994, to submit a substantive appeal for his claim of an 
increased rating for his bilateral foot disabilities.  

Following the receipt of additional VA outpatient records, 
the RO promulgated an SSOC in April 1993 as to an increased 
rating for his bilateral foot disabilities.  The accompanying 
cover letter advised the Veteran that the additional VA 
records did not justify a change in the ratings assigned for 
any of his service-connected disabilities, including his low 
back strain, and that the attached SSOC explained the reasons 
for the denial of his claim for increased ratings for his 
bilateral foot disabilities.  The letter also included 
additional attachments concerning the Veteran's appellate 
rights.  

In a letter received in November 1993, the Veteran argued for 
an increased rating for his left foot disability an included 
additional medical records pertaining to treatment of his 
bilateral foot problems.  The letter did not include any 
reference to problems concerning the Veteran's low back 
disability or any indication that he disagreed with the 10 
percent rating assigned.  As such, there is nothing in the 
letter which could reasonably be construed as a desire to 
appeal.  

By rating action in November 1994, the RO denied an increased 
rating for, in part, low back strain.  The Veteran and his 
representative were notified of this decision and did not 
appeal.  

In a letter received in August 1996, the Veteran requested an 
increased rating for his service-connected low back strain.  
By rating action in December 1996, the RO denied an increased 
rating for low back strain and the Veteran subsequently 
perfected an appeal to this rating decision in May 1998.  

A Decision Review Officer Conference Report, dated in June 
1999, indicated that the Veteran was informed that the 
findings from a recent VA examination satisfied the criteria 
for an increased rating to 40 percent for his low back 
disability, and inquired as to whether that would satisfy his 
claim for an increased rating.  In a letter received in 
August 1999, the Veteran indicated, in essence, that he was 
satisfied with the 40 percent evaluation for his low back 
disability, but that he disagreed on the effective date 
assigned and believed that the rating should be effective 
from the date of his discharge from service.  By rating 
action in December 1999, the RO assigned an increased rating 
to 40 percent for low back strain; effective from October 9, 
1995, the date of a private report showing treatment for his 
low back disability, and accepted as an informal claim for an 
increased rating.  The Veteran subsequently perfected an 
appeal for an effective date earlier than October 9, 1995, 
for the assignment of an increased rating to 40 percent for 
low back strain.  

Analysis

The Veteran contends that the 40 percent evaluation assigned 
for his chronic low back strain should be established as of 
the date of his discharge from service based on the fact that 
he has had chronic low back problems ever since service and 
believes that the severity of his disability warranted a 40 
percent rating all along.  

Initially, the Board notes that the Veteran does not contend 
that he perfected an appeal to the initial August 1990 rating 
decision which granted service connection and assigned a 10 
percent evaluation.  In fact, in a letter received in 
February 2002, the Veteran stated that his substantive appeal 
was supposed to have been filed by the service organization 
that represented him in the 1990's, but that neither they nor 
VA had any record that a substantive appeal had been filed.  
Although he offered testimony to the effect that he expressed 
dissatisfaction with the 10 percent rating assigned, the 
question central to this appeal does not turn on whether he 
filed a notice of disagreement, but whether a substantive 
appeal was received within the prescribed time for perfecting 
an appeal to the August 1990 rating decision.  

As noted above, the Veteran was granted service connection 
and assigned a 10 percent evaluation for chronic low back 
strain by the RO August 1990.  The Veteran disagreed with the 
rating assigned in August 1990 and an SOC was promulgated in 
September 1990.  Although the Veteran requested and was 
granted a 90-day extension to submit a substantive appeal in 
November 1990, no further correspondence which could 
reasonably be construed as a substantive appeal was received 
from the Veteran or his representative concerning his low 
back disability at anytime subsequent to the September 1990 
SSOC until receipt of his claim for an increased rating in 
August 1996.  Furthermore, the Board notes that due to an RO 
administrative error, the period for submitting a substantive 
appeal, in the this case, was extended well beyond the one 
year prescribed by regulations for perfecting an appeal, and 
extended the date to perfect an appeal to March 30, 1993.  
See 38 C.F.R. § 20.302(b).  

As discussed above, the Veteran was advised by the RO in 
January 1992 that he had been erroneously informed in the 
January 1991 SSOC cover letter that his claim for an 
increased rating would be placed on the docket of appeals to 
the Board after 60 days, but that further review of the 
claims file revealed that he had not submitted a substantive 
appeal.  Therefore, the Veteran was notified that he was 
being given an additional 60 days to submit a substantive 
appeal, and was encouraged to do so as quickly as possible.  
However, the Veteran did not reply to the letter nor did he 
submit a substantive appeal within 60 days of the January 
1992 SSOC.  Although a letter was received from the Veteran 
in April 1992, he did offer any additional argument or make 
any reference to his low back disability.  In any event, that 
letter was received more than 60 days after the date of the 
SSOC and, therefore, would not have been timely received.  

In this case, the Veteran did not perfect an appeal to the 
August 1990 rating decision which granted service connection 
and assigned an initial 10 percent evaluation for chronic low 
back strain.  As an appeal was not perfected within the 
prescribed period under 38 C.F.R. § 20.1103, that 
determination is final.  See also 38 C.F.R. § 20.302.  
Furthermore, while the January 1991 SSOC cover letter 
mistakenly notified the Veteran that he had, in substance, 
perfected an appeal as to the rating issue, this error was 
corrected by the subsequent January 1992 letter which 
notified him of the mistake and provided him additional time 
to perfect his appeal.  Therefore, the facts of this case are 
clearly distinguished from the Court's holding in Percy v. 
Shinseki, 23 Vet. App. 37 (2009) because in this appeal the 
Veteran was not wrongly mislead into believing that he had 
perfected an appeal by the Board.  Instead, an error was 
discovered before the claim was certified to the Board and 
that error was corrected.  Moreover, in this case, while the 
Veteran was thereafter given time to perfect his appeal, he 
failed to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that "[t]he duty to assist is not always a 
one-way street[,]" if a Veteran desires help with his 
claims, he must cooperate with VA's efforts to assist him).  

Additionally, the evidentiary record showed that the Veteran 
was examined by VA in January 1993, and that increased 
ratings for several disabilities, including his low back 
strain were denied by the RO by rating action in November 
1994.  The Veteran and his representative were notified of 
the decision and did not express dissatisfaction with that 
determination.  Therefore, that decision is also final.  
38 C.F.R. § 20.302.

Given the finality of the August 1990 and November 1994 
rating decisions, as well as the fact that in January 2009 
the RO did not find CUE in the August 1990 rating decision, 
the earliest effective date for the increased, 40 percent, 
rating for the Veteran's lumbar disk disease can be no 
earlier than the first time that the post- November 1994 
record shows a claim and/or entitlement to the 40 percent 
rating.

In this regard, the evidentiary record does not reflect any 
further correspondence from, or contact with the Veteran 
concerning his low back disability, until receipt of his 
formal claim for an increased rating in August 1996.  
Thereafter, by rating action in December 1999, the RO 
assigned an increased rating to 40 percent; effective from 
October 9, 1995, the date of a private outpatient note which 
showed that the Veteran was treated for low back pain after 
shoveling snow the day before.  The private report noted a 
history of periodic low back problems for 20 years, and that 
the Veteran's last significant back problem was three years 
earlier.  Although the private medical report did not include 
any specific findings, such as, range of motion studies or 
any neurological abnormalities, the RO assigned an increased 
rating to 40 percent apparently based on a reported history 
of functional impairment commensurate with severe 
intervertebral disc syndrome.  The Veteran disagreed with the 
effective date assigned giving rise to this appeal.  

The provisions of the law governing effective date of 
awards of benefits are clear and unambiguous.  Generally, 
the effective date of an award of increased compensation 
shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of the claim.  
38 U.S.C.A. § 5110(a).  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

In this case, the RO assigned an effective date of October 9, 
1995, the date of a private outpatient note which showed 
treatment for low back problems within one year of receipt of 
the Veteran's formal claim for increase.  After review of all 
the evidence of record, the Board finds that there is no 
earlier date within the remaining one-year period prior to 
receipt of the Veteran's formal claim for increase in August 
26, 1996, on which it could be factually ascertained that 
that there had been an increase in the Veteran's low back 
disability.  38 C.F.R. § 3.400(o)(2).  In this regard, the 
Board notes that there are no additional VA or private 
medical reports showing any treatment or findings pertaining 
to the Veteran's low back disability from August 1995 (one 
year prior to receipt of the formal claim for increase) to 
October 9, 1995 (the effective date of the 40 percent 
rating).  As there is no objective evidence showing an 
"ascertainable" increase in disability prior to October 9, 
1995, and within one year of the date of receipt of the 
Veteran's formal claim, there is no basis for the assignment 
of an effective date earlier than the date assigned.  
Accordingly, the Board concludes that the criteria for an 
effective date prior to October 9, 1995, for an increased 
rating to 40 percent for chronic low back strain with 
degenerative disc disease have not been met.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  The Court 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Pursuant to the rulings in the above cited 
cases, the Veteran would not be entitled to an earlier 
effective date for a 40 percent evaluation for his service-
connected low back disability.  Accordingly, the appeal is 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

An effective date earlier than October 9, 1995, for the 
assignment of an increased evaluation to 40 percent for low 
back strain with degenerative disc disease, is denied.  




____________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


